Affirmed and Memorandum Opinion filed September 29, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00480-CV

                           IN THE MATTER OF D.S.


                On Appeal from the County Court at Law No. 6
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-CJV-023758

                  MEMORANDUM OPINION

      Appellant D.S. was adjudicated as a juvenile for engaging in delinquent
conduct by committing the felony offense of indecency with a child. See Tex.
Penal Code Ann. § 21.11(a)(2).         In two issues, Appellant challenges the
adjudication of the offense and asserts that (1) the evidence is legally insufficient
to support the jury’s delinquent-conduct finding, and (2) the trial court erred in
denying Appellant’s motion to suppress. For the reasons below, we affirm.
                                        BACKGROUND

      In November 2019, 11-year-old Claire1 told her mother that she had been
inappropriately touched by Appellant. Appellant was 14 years old at the time of
the incident and lived in the same neighborhood as Claire’s family.

      Approximately one month later, two detectives arrived at Appellant’s school
and interviewed him about the incident. Appellant told the detectives he had
inappropriately touched Claire. The Fort Bend District Attorney subsequently filed
an original petition alleging Appellant engaged in delinquent conduct by
committing the offense of indecency with a child. See Tex. Penal Code Ann.
§ 21.11(a)(2).

      Appellant filed a motion to suppress the statements he made to the
detectives, asserting that the statements were “involuntary” and “coerced.” The
trial court held a hearing and denied Appellant’s motion to suppress.

      Appellant proceeded to trial in the summer of 2021. After two days of
evidence and testimony, the jury returned a verdict finding Appellant engaged in
delinquent conduct by committing the felony offense of indecency with a child.
The trial court ordered that Appellant be committed to the Texas Juvenile Justice
Department. Appellant timely appealed.

                                           ANALYSIS

      In two issues, Appellant asserts (1) the evidence is legally insufficient to
support the jury’s delinquent-conduct finding, and (2) the trial court erred in
denying his motion to suppress. We address these issues separately.




      1
          We refer to the child victim by a pseudonym. See Tex. R. App. P. 9.8(c).

                                                2
I.    Evidentiary Sufficiency

      A.     Standard of Review and Governing Law

      Under the Texas Family Code, juvenile justice courts have jurisdiction over
all cases involving delinquent conduct by a person who was a child at the time the
person engaged in the conduct. See Tex. Fam. Code Ann. § 51.04(a). A “child” is
a person who is ten years of age or older and under 17 years of age. Id. § 51.02(2).
Delinquent conduct is defined, among other things, as “conduct, other than a traffic
offense, that violates a penal law of this state or of the United States punishable by
imprisonment or confinement in jail.” Id. § 51.03(a)(1).

      In a juvenile proceeding, the trial court must conduct an adjudication hearing
for the fact finder to determine whether the juvenile engaged in delinquent
conduct. Id. § 54.03(b). If the fact finder determines that the juvenile engaged in
delinquent conduct, the trial court then conducts a disposition hearing.           Id.
§ 54.03(h). “Disposition is akin to sentencing and is used to honor the non-
criminal character of the juvenile proceeding.” In re D.L., 541 S.W.3d 917, 920
(Tex. App.—Houston [14th Dist.] 2018, no pet.).

      Because juvenile cases are considered “quasi-criminal” proceedings, civil
and criminal rules apply at different stages of the same proceeding. In re I.F.M.,
525 S.W.3d 884, 886 (Tex. App.—Houston [14th Dist.] 2017, no pet.). The
burden of proof at the adjudication hearing is the beyond-a-reasonable-doubt
standard applicable to criminal cases.        See Tex. Fam. Code Ann. § 54.03(f).
Accordingly, we review the sufficiency of the evidence to support a finding that a
juvenile engaged in delinquent conduct using the standard applicable to criminal
cases. See In re D.L., 541 S.W.3d at 920.

      Under this legal-sufficiency standard, we consider all the evidence in the


                                          3
light most favorable to the verdict to determine whether, based on that evidence
and the reasonable inferences drawn therefrom, a jury was rationally justified in
finding guilt beyond a reasonable doubt. In re R.R., 373 S.W.3d 730, 734 (Tex.
App.—Houston [14th Dist.] 2012, pet. denied) (citing Jackson v. Virginia, 443
U.S. 307, 318-19 (1979)); see also Temple v. State, 390 S.W.3d 341, 360 (Tex.
Crim. App. 2013).       This standard applies to both direct and circumstantial
evidence. In re R.R., 373 S.W.3d at 735. Although we consider everything
presented at trial, we do not substitute our judgment regarding the weight and
credibility of the evidence for that of the fact finder. In re I.F.M., 525 S.W.3d at
887. We presume the fact finder resolved conflicting inferences in favor of the
verdict and defer to that determination. Id.

      Here, the State alleged that Appellant engaged in delinquent conduct by
committing the felony offense of indecency with a child.            We measure the
sufficiency of the evidence supporting the essential elements as defined by the
hypothetically correct jury charge. See Cada v. State, 334 S.W.3d 766, 773 (Tex.
Crim. App. 2011). As relevant here, a person commits the offense of indecency
with a child “if, with a child younger than 17 years of age, . . . the person:
(1) engages in sexual contact with the child or causes the child to engage in sexual
contact[.]” See Tex. Penal Code Ann. § 21.11(a)(1). “Sexual contact” includes
“any touching by a person, including touching through clothing, of the anus,
breast, or any part of the genitals of a child,” if that touching is “committed with
the intent to arouse or gratify the sexual desire of any person.” Id. § 21.11(c)(1).

      B.     Evidence

      The jury heard testimony from six witnesses; we summarize the relevant
portions of their testimony below.

      Claire’s father (“Father”) was the first witness to testify. Father said he lives
                                          4
at a house in Rosenberg with his wife and five children, including Claire. Claire is
the second youngest of the family’s children.

      Father said the family met Appellant in 2018 when Appellant “knocked on
the door and [] said he saw that we had children coming in and out of our house,
could they play.” Father said Appellant came to their house approximately 6-7
times before the underlying incident occurred. Father said Appellant also played
on his older son’s basketball team and recalled that his wife would “transport[] the
boys for these practices and games.”

      Father described Appellant as “high energy” and “dominant.” Father said
Appellant “was very aggressive with being — you know, playing with all the toys
first and kind of dominating in that aspect but he was friendly.” Father recalled
that Appellant “felt very comfortable in our home.”         Father said Appellant
primarily played with Claire and their youngest son.

      Father described Claire as “very friendly, [] very laid back, [and] highly
intelligent.” Father said Claire had been diagnosed with autism but agreed that the
diagnosis did not affect her academically. According to Father, Claire did not have
as many friends as many of the other children but she considered Appellant a
friend.

      Father said the incident in question occurred on November 25, 2019, when
Claire was 11 years old. On that day, Father said his wife drove Appellant and one
of their sons back to the house after basketball practice. Father recalled seeing
Appellant go upstairs with the other children to the game room, which is where the
children “primarily played.” Father said he had a motion-activated camera in the
game room.

      Admitted into evidence was footage from the game room camera recorded


                                         5
on November 25, 2019. On the footage, Appellant is seen sitting next to Claire on
the sofa. At one point, Appellant briefly touches Claire’s hands, which were
folded in her lap.

       The camera footage then shows Appellant and Claire downstairs; Appellant
tells Claire “let’s go play over there” and points to the dining room. Claire picks
up a laptop and follows Appellant into the dining room. According to Father, the
dining room is not a location where the children usually play and does not have
any cameras.

       Father said he was in the downstairs bedroom with his wife when Claire
came in appearing “emotional and distraught.” Father gave Claire “some time
alone with her mother to talk to her” while he went to talk to Appellant. According
to Father, he thought Claire may have been upset because Appellant was “taking
over the game stuff again” or because she “saw something inappropriate on the
computer.”

       While Father was talking to Appellant, he received a text message from
mother “saying that [Appellant] needs to leave.” Father recalled telling Appellant
“you’ve got to go” and Appellant left shortly thereafter. Father described this
behavior as “atypical” because “with [Appellant], it’s difficult to get him to leave.”
According to Father, this was the first time Appellant did not try to stay at the
house for longer. Father said Appellant made “a beeline for the door” and left the
house without putting on his socks and shoes, instead carrying them in his hands.
Father also recalled that Appellant forgot to take his game system with him when
he left.

       Father went back inside the house to talk to his wife and learned “something
had happened” to Claire. Father said he and his wife went to Appellant’s house
shortly thereafter to tell Appellant’s parents “what their son did, and that he’s to
                                          6
never step foot in my house again.” Father met with Appellant’s mother and told
her that Appellant had “touched [his] daughter inappropriately” and that he was not
allowed to come over to the house again.

      Father said he and his wife did not call the police to report the incident.
Father said Appellant’s mother reported the incident to the police shortly after their
visit with her.

      Claire was the second witness to testify at trial. Claire said she was 12 years
old at the time of trial and was 11 years old at the time of the November 2019
incident with Appellant. Discussing the day the incident occurred, Claire said
Appellant had come over to her family’s house and was playing with her in the
upstairs game room. Claire said she was sitting on the sofa with Appellant when
he “asked to put his hand on [her] lap.” When asked to show the jury “where [her]
lap is,” Claire pointed to her thigh area. Claire said Appellant then “used his hand
to bring [her] hand to his lap.”

      Claire recalled that she and Appellant subsequently moved to the downstairs
dining room to play on the computer. Claire said she and Appellant were sitting on
chairs next to each other when Appellant asked her “to get closer.” Claire said
Appellant then “squeezed [her] breasts with his hand.” After he touched her
breasts, Claire recalled that Appellant “also touched [her] in a different way. It
was, like, over [her] pants, but he got, like, sort of — like, where the pants start to
split in the middle.” When asked to further describe the area that Appellant
touched, Claire said: “[I]t wasn’t exactly touching my private part, but it was near
my vagina and kind of on the inside of my thighs.”

      After the encounter, Claire said Appellant told her “not to tell anyone.”
Claire said she felt “uncomfortable” and went to her parents’ bedroom. Claire said
she lay on their bed and started crying “[b]ecause of all the stuff that was
                                           7
happening.” Claire recalled telling her parents what had happened between her
and Appellant.

       Claire also was questioned about other interactions with Appellant that
occurred before the November 2019 incident at her house.2 Describing the first
interaction, Claire said she was traveling in her mother’s car with Appellant and
two of her brothers when Appellant passed her a note that said, “Tell me if it feels
good.” Afterwards, Claire said Appellant “squeezed [her] breasts but in a way
which no one else saw.” On another occasion, Claire said Appellant asked her
“when [she] started puberty.”

       The third witness to testify was Christina Henriquez, a forensic interviewer
at Child Advocates of Fort Bend. Henriquez said her work at Child Advocates
involved providing services to “children who have made an outcry of some sort of
abuse.”

       Henriquez said she interviewed Claire in December 2019, approximately
two weeks after the incident with Appellant.                   Henriquez said Claire “was
consistent” throughout the interview and provided appropriate responses to the
questions she was asked.            Henriquez said Claire completed an “anatomical
drawing” during the interview, which Henriquez described as a procedure used “to
clarify any body parts that the child has mentioned during the interview.” The
anatomical drawing completed by Claire was admitted into evidence and showed
circles drawn on the breast, thigh, and vaginal areas.

       Finally, the jury heard from Detective Surratt, the investigator assigned to
Claire’s case. After the incident was reported, Detective Surratt said he met with
       2
         Before this testimony was elicited, the trial court held a hearing outside the presence of
the jury and determined that the evidence was adequate to support a finding by the jury that
Appellant committed the separate offenses beyond a reasonable doubt. See Tex. Code Crim.
Proc. Ann. art. 38.37, § 2-a (procedures governing evidence of extraneous offenses or acts).

                                                8
Claire’s parents. Detective Surratt said Claire’s parents consented to a forensic
interview and Claire was interviewed by Henriquez.         According to Detective
Surratt, he remained in a room adjacent to the interview room and watched the
interview via a live recording. Detective Surratt said Claire’s description of the
incident was “consistent [with] what had been reported to [him] previously by the
parents.”

        Detective Surratt said the next step in his investigation was to interview
Appellant.    Detective Surratt met with Appellant on December 19, 2019, at
Appellant’s school; the interview was conducted in the school resource officer’s
office. The interview was videotaped and the footage was admitted into evidence.

        At the beginning of the interview, Detective Surratt reads Appellant a form
entitled “Voluntary Statement of Juvenile Not In Custody.” The form states that
Appellant is not in custody or under arrest, that Appellant’s statement is given
voluntarily, and that the statement may be used as part of a criminal investigation.
The form also states that Appellant has the right to an attorney, the right to remain
silent, and the right to terminate the interview at any time. After Detective Surratt
read Appellant the rights delineated on the form, Appellant signed and dated the
form.

        Detective Surratt then asked Appellant to “tell me what you think this is
about.” In response, Appellant said he “recently . . . touched a little girl” who he
identified as Claire. Continuing on, Appellant said he touched her “privates” and
her “breast over her shirt.” Appellant also said he “tried to put [his] hands in her
pants.” When asked why he did it, Appellant responded “I don’t know.”

        C.    Application

        This testimony and evidence, considered in the light most favorable to the


                                         9
verdict, is legally sufficient to support the jury’s delinquent-conduct finding.
Specifically, the evidence supports the finding that Appellant engaged in sexual
contact with Claire, a child younger than 17 years of age. See Tex. Penal Code
Ann. § 21.11(a)(1), (c)(1).

       As discussed above, Claire testified that Appellant “squeezed [her] breasts
with his hand” and touched her “near [her] vagina and kind of on the inside of
[her] thighs.” The evidence also showed that Claire reported the incident to her
parents shortly after it occurred. Therefore, Claire’s testimony is legally sufficient
evidence to support the jury’s delinquent-conduct finding. See Tex. Code Crim.
Proc. Ann. art. 38.07 (stating that a conviction under chapter 21 “is supportable on
the uncorroborated testimony of the victim of the sexual offense if the victim
informed any person . . . of the alleged offense within one year after the date on
which the offense is alleged to have occurred”); see also Romano v. State, 612
S.W.3d 151, 158 (Tex. App.—Houston [14th Dist.] 2020, pet. ref’d) (“The
uncorroborated testimony of the child can support a conviction for indecency with
a child.”).

       Moreover, Claire’s account was corroborated by other evidence.             The
anatomical drawing admitted during Henriquez’s testimony showed that Claire had
drawn circles on the figure’s breast, thigh, and vaginal areas during her forensic
interview. Henriquez also said Claire was consistent throughout the interview and
provided appropriate responses to the questions she was asked.

       The game room camera footage admitted during Father’s testimony showed
Appellant touching Claire’s hands in her lap while they were seated on the sofa in
the game room; the footage later showed Appellant and Claire going into the
dining room, where Claire alleged the inappropriate touching occurred. According
to Father, the same day the footage was captured Claire came into her parents’

                                         10
bedroom “emotional and distraught.”               Father said he and his wife went to
Appellant’s house shortly thereafter and told Appellant’s mother that Appellant
had “touched [his] daughter inappropriately.”

       Finally, the jury also saw the video footage from Appellant’s interview with
Detective Surratt. During the interview, Appellant told Detective Surratt that he
“touched a little girl” on her “privates” and “breast.” Appellant identified the
“little girl” as Claire.

       Considered together, this evidence is legally sufficient to support the jury’s
delinquent-conduct finding. See Tex. Penal Code Ann. § 21.11(a)(1), (c)(1). We
overrule Appellant’s first issue.

II.    Motion to Suppress

       A.      Standard of Review and Governing Law

       A trial court’s ruling on a motion to suppress is reviewed under a bifurcated
standard. Martin v. State, 620 S.W.3d 749, 759 (Tex. Crim. App. 2021). We give
almost total deference to the trial court’s determination of historical facts and to the
trial court’s application of law to fact questions that turn upon credibility and
demeanor. Alford v. State, 358 S.W.3d 647, 652 (Tex. Crim. App. 2012). This
deferential standard similarly applies when the trial court’s determinations are
based on a recording admitted into evidence at a suppression hearing.                        See
Montanez v. State, 195 S.W.3d 101, 109 (Tex. Crim. App. 2006); Matthews v.
State, 513 S.W.3d 45, 62 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d).

       Appellant argues on appeal that the recorded statement made during his
interview with Detective Surratt was involuntary.3 A statement is involuntary if

       3
         The Texas Family Code prescribes certain procedures that must be followed when a
juvenile’s statement is procured during a custodial interrogation. See Tex. Fam. Code Ann.
§ 51.095 (admissibility of a statement of a child). But here, Appellant did not argue in the trial
                                               11
there was “official, coercive conduct of such a nature that any statement obtained
thereby was unlikely to have been the product of an essentially free and
unconstrained choice by its maker.” Alvarado v. State, 912 S.W.2d 199, 211 (Tex.
Crim. App. 1995) (en banc); see also Herring v. State, 359 S.W.3d 275, 280-81
(Tex. App.—Texarkana 2012), aff’d, 395 S.W.3d 161 (Tex. Crim. App. 2013);
Meadoux v. State, 307 S.W.3d 401, 412 (Tex. App.—San Antonio 2009), aff’d,
325 S.W.3d 189 (Tex. Crim. App. 2010). When voluntariness is challenged by the
defendant, the State bears the burden of proving by a preponderance of the
evidence that the statement was given voluntarily. Alvarado, 912 S.W.2d at 211.

       In determining the voluntariness of the confession, the trial court examines
the totality of the circumstances. Herring, 359 S.W.3d at 281. The trial court is
the sole judge of the weight and credibility of the evidence and the trial court’s
finding on voluntariness may not be disturbed absent an abuse of discretion.
Meadoux, 307 S.W.3d at 412.

       B.      Evidence

       For our analysis of this issue, we consider only the evidence admitted at the
pretrial hearing on Appellant’s motion to suppress. See, e.g., Hardesty v. State,
667 S.W.2d 130, 133 n.6 (Tex. Crim. App. 1984) (en banc).

       Detective Surratt was the first witness to testify at the hearing. Detective
Surratt said he met with Appellant on December 19, 2019, at the alternative

court or on appeal that his statement was the product of a custodial interrogation or that section
51.095’s procedures were not followed. Therefore, we analyze Appellant’s sole argument on
this point: that his statement was involuntary. See, e.g., Herring v. State, 359 S.W.3d 275, 278-
283 (Tex. App.—Texarkana 2012), aff’d, 395 S.W.3d 161 (Tex. Crim. App. 2013) (undertaking
separate analyses to determine whether the juvenile’s statement was (1) procured in violation of
section 51.095, or (2) involuntary); see also Meadoux v. State, 307 S.W.3d 401, 408 (Tex.
App.—San Antonio 2009), aff’d, 325 S.W.3d 189 (Tex. Crim. App. 2010) (“A voluntary oral
statement by a juvenile that does not stem from custodial interrogation is admissible, even if the
juvenile did not receive the statutory admonishments.”).

                                               12
learning center where Appellant attended school.      Detective Surratt met with
Appellant in the school resource officer’s office. According to Detective Surratt,
before the interview began, Appellant signed and dated a form entitled “Voluntary
Statement of Juvenile Not In Custody.”       The signed form was admitted into
evidence and included the following admonishments in its first paragraph:

      •     “I, [Appellant], am not under arrest. In other words, I understand that
            I am free to leave at any time.”
      •     “This statement is given voluntarily and I have not been promised
            anything in return for this statement, have not been intimidated,
            forced, or threatened in any way to give this statement.”
      •     “I understand that this statement is to be used by Detective Surratt as
            part of a criminal investigation.”
      •     “I understand that I may now, or as a result of the following
            statement, be considered a suspect in the investigation.”
The form also shows that Appellant initialed next to each of the following
individual statements:

      •     “I have been read the following rights, understand them, and
            intelligently and voluntarily waive them.”
      •     “You have the right to remain silent and not make any statement at all
            and any statement you make may be used as evidence against you.”
      •     “You have the right to have an attorney present to advise you either
            prior to any questioning or during any questioning.”
      •     “If you are unable to employ an attorney, you have the right to have
            an attorney appointed to counsel with you prior to or during any
            interviews with peace officers or attorneys representing the state.”
      •     “You have the right to terminate this interview at any time.”

Detective Surratt testified that he did not coerce or threaten Appellant or promise
him anything during the course of the interview. Describing Appellant’s demeanor
as “understanding [and] calm,” Detective Surratt recalled that Appellant “spoke


                                        13
intelligently with me.” Detective Surratt said Detective Rogers also was present
during the interview, but only observed the interview and did not participate in any
way.

       At this point, the State admitted into evidence the video footage from
Appellant’s interview with Detective Surratt. The footage shows Appellant walk
into the office and sit at a desk across from Detective Surratt. The school resource
officer also joins them during the interview before leaving the office shortly
thereafter.

       Detective Surratt begins by introducing himself to Appellant and saying
“you and I will be talking today . . . about an investigation your name came up in.”
Appellant responds: “I think I already know what the investigation is.” Detective
Surratt tells Appellant “let me read this to you before we start talking.”

       Detective Surratt proceeds to read Appellant the admonishments contained
on the “Voluntary Statement of Juvenile Not In Custody Form.” Appellant appears
to understand the content of the form and provides the spelling of his parents’
names and information about two recent visits he had with Child Protective
Services.     Appellant also asks Detective Surratt to clarify one of the
admonishments. During this stage of the interview, the school resource officer
returns to the office; Appellant expresses that he would prefer if she did not remain
in the room during the interview.

       After the school resource officer leaves the room, Appellant tells Detective
Surratt that he “recently touched a little girl” and “CPS came to investigate.”
Appellant explains how he knows Claire and her family and says he did “not know
why” it happened. When asked “where” he touched Claire, Appellant says “her
privates and her breast.”      Appellant clarifies that he never touched Claire
underneath her clothes.
                                          14
      When asked about the “reason” he did this, Appellant responds with “I don’t
know” before telling Detective Surratt that he also had been inappropriately
touched several years previously by one of his parents’ friends. Appellant also
tells Detective Surratt that he is currently seeing a therapist. The interview lasts for
approximately 20 minutes; at its conclusion, Appellant asks Detective Surratt for
his card.

      Throughout the interview, Appellant does not appear anxious or distressed;
Appellant appears relaxed and freely responds to Detective Surratt’s questions.
Detective Surratt does not raise his voice or threaten Appellant during the
interview.

      On cross-examination, Detective Surratt testified that he did not reach out to
Appellant’s parents before undertaking his interview with Appellant. Detective
Surratt said he did not look into Appellant’s “intellectual ability” nor did he inquire
as to why Appellant attended school at an alternative learning center. Detective
Surratt said he did not investigate whether Appellant was taking any medications at
the time of the interview.      Detective Surratt acknowledged that both he and
Detective Rogers were in uniform and carrying handguns.

      Appellant’s father was the second witness to testify at the hearing.
According to Appellant’s father, at the time of the interview Appellant had been
attending the alternative learning center for six years because of “behavioral
issues.” Appellant’s father said Appellant is “very polite, he’s very intelligent, but
he is socially delayed. . . . [H]e has an inability to sit still without medication,
severe focusing issues.” Appellant’s father said Appellant takes mood enhancers,
depression medication, and medication for ADHD.




                                          15
      C.     Application

      Considering the record as a whole, the totality of the circumstances supports
the trial court’s finding that Appellant’s statements to Detective Surratt were
voluntary. See Alvarado, 912 S.W.2d at 211; Herring, 359 S.W.3d at 281.

      First, Appellant reviewed and signed the “Voluntary Statement of Juvenile
Not In Custody” form. The form included multiple admonishments regarding
Appellant’s rights, including his right to terminate the interview at any time. The
interview footage admitted into evidence shows Detective Surratt reading each
admonishment to Appellant before Appellant initials next to them. Appellant
appears to understand the admonishments and, at one point, asks Detective Surratt
for a clarification. This evidence supports the trial court’s finding that Appellant’s
statements to Detective Surratt were voluntary. See, e.g., Jenkins v. State, 912
S.W.2d 793, 807 (Tex. Crim. App. 1993) (en banc) (the trial court’s finding that
the appellant’s statement was voluntary was supported by sufficient evidence
showing that “appellant was informed of his rights, he understood them, he
knowingly waived them, and he voluntarily confessed”).

      Second, the video footage of the interview does not show Detective Surratt
threatening or coercing Appellant in any way. Appellant appears at ease during the
interview; he freely answers the questions posed to him and, at several points,
volunteers additional information. Appellant does not appear frightened or forced
to disclose information.

      Finally, although Appellant attended school at an alternative education
center, his father testified that he is “very polite” and “very intelligent.” This
description is reflected in Appellant’s interview with Detective Surratt: Appellant
appears to understand the purpose of the interview and the questions he is asked
and provides appropriate responses.
                                         16
         Based on the record, we conclude that the trial court did not (1) abuse its
discretion in finding that Appellant’s statements to Detective Surratt were
voluntary, and (2) err in denying Appellant’s motion to suppress. See Martin, 620
S.W.3d at 759; Meadoux, 307 S.W.3d at 412. We overrule Appellant’s second
issue.

                                     CONCLUSION

         We affirm the trial court’s judgment.




                                         /s/     Meagan Hassan
                                                 Justice



Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                           17